Exhibit 10.6

Execution Copy

FIFTH AMENDMENT AGREEMENT

This Fifth Amendment Agreement (this “Agreement” or the “Fifth Amendment”) is
entered into as of the 12th day of October, 2011 by and among UNITIL
CORPORATION, a New Hampshire corporation (the “Borrower”), each lender whose
name appears on the signature page hereof (collectively the “Lenders” and each
individually a “Lender”) and BANK OF AMERICA, N.A., as Administrative Agent, L/C
Issuer and a Lender.

W I T N E S S E T H

WHEREAS, the Lenders and the Borrower entered into a certain Credit Agreement
dated as of November 26, 2008, as amended and modified (the “Credit Agreement”),
establishing a line of credit in favor of the Borrower in the initial principal
amount of up to Forty Five Million Dollars ($45,000,000) subject to increase to
Sixty Million Dollars ($60,000,000) upon the satisfaction by the Borrower of
certain conditions (capitalized terms used but not defined herein shall have the
meanings as set forth in the Credit Agreement);

WHEREAS, the Borrower and the Lenders amended the Credit Agreement and Loan
Documents on January 2, 2009 to, among other things, (i) increase the amount of
the Aggregate Commitments to $60,000,000; (ii) amend certain fee provisions; and
(iii) amend the Loan Documents in certain other respects;

WHEREAS, the Borrower and the Lenders further amended the Credit Agreement and
Loan Documents on March 16, 2009 to (i) increase the amount of the Aggregate
Commitments to $80,000,000; (ii) change the Applicable Percentages of each
Lender; (iii) amend the Applicable Margin; and (iv) amend certain fee
provisions;

WHEREAS, the Borrower and the Lenders further amended the Credit Agreement and
Loan Documents on October 13, 2009 to (i) renew the Credit Agreement and provide
for a new maturity date; (ii) amend the Applicable Margin; (iii) amend certain
fee provisions; (iv) remove references to the Borrower’s Equity Injection and
the acquisition of the Targets; and (v) amend the Loan Documents in certain
other respects;

WHEREAS, the Borrower and the Lenders further amended the Credit Agreement and
Loan Documents on October 8, 2010 (the “Fourth Amendment”) to (i) renew the
Credit Agreement and provide for a new maturity date; (ii) provide for a Base
Rate interest rate option under the Credit Agreement; (iii) reflect letter of
credit availability under the Credit Agreement; (iv) amend certain fee
provisions; (v) modify certain financial reporting requirements; and (vi) amend
the Loan Documents in certain other respects; and

WHEREAS, the Borrower and the Lenders desire to amend the Credit Agreement and
Loan Documents to (i) increase the amount of Aggregate Commitments to
$115,000,000; (i) change the Applicable Margin for Eurodollar Rate Loans and
Base Rate Loans; (iii) modify certain fee provisions; and (iv) amend the Loan
Documents in certain other respects.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements therein contained, the receipt and adequacy of which are hereby
acknowledged, the parties covenant, stipulate and agree as follows:

1. Representations and Warranties of the Borrower. As of the Fifth Amendment
Date (as hereinafter defined), the Borrower represents and warrants to the
Lenders as follows:

(a) The representations and warranties of the Borrower made in the Loan
Documents are true and accurate and are hereby reaffirmed as of the date hereof,
subject to such materiality qualifiers as may be included in such
representations and warranties, and save for representations and warranties made
as of a specified date, which were true and correct as of such date and except,
in each case, as and to the extent any of the foregoing may relate directly or
indirectly to the acquisition of the Targets.

(b) The Amended and Restated Cash Pooling and Loan Agreement dated as of
December 1, 2008 between the Borrower and certain of its Subsidiaries remains in
full force and effect and has not been amended, restated or modified since
December 1, 2008.

(c) No Event of Default has occurred and is continuing.

(d) This Agreement will constitute a valid and legally binding obligation of the
Borrower, enforceable in accordance with its terms (except as enforceability may
be limited by bankruptcy, insolvency or similar laws affecting the enforcement
of creditors’ rights generally).

2. Amendments to Credit Agreement. Effective as of the Fifth Amendment Date, the
Credit Agreement shall be amended as follows:

(a) The defined term “Aggregate Commitments” in Section 1.01 shall be deleted in
its entirety and replaced with the following:

“Aggregate Commitments” means the aggregate Commitments of all Lenders which
shall equal $115,000,000, unless earlier reduced by the Borrower in accordance
with Section 2.06.

(b) The defined term “Applicable Margin” in Section 1.01 shall be deleted in its
entirety and replaced with the following:

“Applicable Margin” means, with respect to Eurodollar Rate Loans and Floating
Rate Loans, a per annum rate equal to 1.75%, and with respect to Base Rate
Loans, a per annum rate equal to 1%.

 

2



--------------------------------------------------------------------------------

(c) The defined term “Excluded Taxes” in Section 1.01 shall be deleted in its
entirety and replaced with the following:

“Excluded Taxes” means with respect to Agent, L/C Issuer, any Lender or any
other recipient of any payment to be made by or on account of any obligation of
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the jurisdiction (or any political subdivision thereof) under the
Laws of which such recipient is organized or in which its principal office is
located or, in the case of L/C Issuer or any Lender, in which its applicable
Lending Office is located, (b) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which Borrower is
located, (c) any backup withholding tax that is required by the Code to be
withheld from amounts payable to any L/C Issuer or Lender that has failed to
comply with clause (A) of Section 3.01(e)(ii), (d) in the case of a Foreign
Lender, any United States withholding tax that (i) is required to be imposed on
amounts payable to such Foreign Lender pursuant to the Laws in force at the time
such Foreign Lender becomes a party hereto (or designates a new Lending Office)
or (ii) is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with clause (B) of
Section 3.01(e)(ii), except to the extent that such Foreign Lender (or its
assignor, if any) was entitled, at the time of designation of a new Lending
Office (or assignment), to receive additional amounts from Borrower with respect
to such withholding tax pursuant to Section 3.01(a)(ii) and (3) any withholding
taxes imposed pursuant to FATCA.

(d) The defined term “Foreign Lender” in Section 1.01 shall be deleted in its
entirety and replaced with the following:

“Foreign Lender” means any Agent, Lender or L/C Issuer that is organized under
the Laws of a jurisdiction other than that in which Borrower is resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

(e) Section 1.01 is amended by adding the following additional defined terms:

“FATCA” means Sections 1471 through 1474 of the Code (and any successor sections
or amendments thereto) and any current or future regulations or official
interpretations thereof.

“Fifth Amendment Date” means October 12, 2011.

(f) Section 2.01 is deleted in its entirety and replaced with the following:

“2.01 Committed Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Committed Loan”)
to Borrower from time to time, on any Business Day during the Availability
Period, in an aggregate amount not to exceed at any time outstanding the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Committed Borrowing, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, and (ii) the aggregate Outstanding Amount of the Committed Loans of
any Lender, plus such

 

3



--------------------------------------------------------------------------------

Lender’s Applicable Percentage of the Outstanding Amount of all L/C Obligations
shall not exceed such Lender’s Commitment. Within the limits of each Lender’s
Commitment, and subject to the other terms and conditions hereof, Borrower may
borrow under this Section 2.01, prepay under Section 2.05, and reborrow under
this Section 2.01. Committed Loans may be Base Rate Loans, Floating Rate Loans
or Eurodollar Rate Loans, as further provided herein.”

(g) Section 2.04(i) is amended by deleting the phrase “1.625%” and replacing it
with “1.5%”.

(h) Section 2.08 is deleted in its entirety and replaced with the following:

“2.08 Extensions of Scheduled Termination Date. Borrower may request up to two
one-year extensions of the Scheduled Termination Date by providing the Agent
with written notice of such request at least three (3) months prior to the
applicable Scheduled Termination Date. Any such extension agreed to by the
Agent, the L/C Issuer and the Lenders shall be effected pursuant to a written
amendment to this Agreement and, as appropriate, the other Loan Documents,
necessary or appropriate in the reasonable opinion of the Agent and the Borrower
to effect the provisions of this paragraph and signed by the Borrower, the
Agent, the L/C Issuer and the Lenders; provided that (i) each Lender’s approval
of any such extension shall be subject to each Lender’s reasonable satisfaction
with the terms, conditions and documentation therefor, and (ii) as provided in
Section 2.09(c) and (d), if the Scheduled Termination Date is extended prior to
the second (2nd) anniversary of the Amendment Date and with the same Lenders
party to this Agreement on the Amendment Date or Fifth Amendment Date (as
applicable) as parties thereto, a portion of the Lenders’ upfront fees paid
pursuant to Section 2.09(c) and (d) may be credited against the fees (if any)
payable to the Agent, the L/C Issuer or any Lenders in connection with any such
extension (as mutually agreed by the Borrower, the Agent, the L/C Issuer and the
Lenders at the time of such extension).”

(i) Section 2.09 is hereby amended by adding the following new paragraph (d) at
the end of such section:

“(d) Lender’s Upfront Fee (Fifth Amendment). On the Fifth Amendment Date,
Borrower shall pay to Agent, for the account of each Lender in accordance with
their respective Applicable Percentages, an upfront fee in an amount equal to
$122,500. Such upfront fees are for the credit facilities committed by Lenders
under this Agreement and are fully earned on the date paid. The upfront fee paid
to each Lender is solely for its own account and is nonrefundable for any reason
whatsoever. Notwithstanding the foregoing or any other provision hereof to the
contrary, if the Scheduled Termination Date is extended prior to the
(2nd) second anniversary of the Fifth Amendment Date and with the same Lenders
party to this Agreement on the Fifth Amendment Date as parties thereto, then a
portion (allocated pro rata among such Lenders) of the Lenders’ upfront fee paid
pursuant to this Section 2.09(d) may be credited against the fees (if any)
payable to the Agent, the L/C Issuer or any Lender in connection with any such
extension (as mutually agreed by the Borrower, the Agent, the L/C Issuer and the
Lenders at the time of such extension.)”

 

4



--------------------------------------------------------------------------------

(j) Section 3.01(e)(ii) is amended by inserting the following as a separate
paragraph immediately following clause (B)(V) thereof;

“In addition, each Foreign Lender shall provide at the time or times prescribed
by law, or upon the reasonable request of the Borrower or the Agent, any
documentation that may be required in order to allow the requesting party to
make a payment under this Agreement without any deduction or withholding for or
on account of any tax otherwise required to be withheld or assessed under
FATCA.”

(k) Schedule 2.01 is hereby deleted in its entirety and replaced with the
following:

“COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

   Commitment      Applicable
Percentage  

Bank of America, N.A.

   $ 41,187,500         35.815217391 % 

RBS Citizens, N.A.

   $ 38,812,500         33.750000000 % 

TD Bank, N.A.

   $ 35,000,000         30.434782609 % 

Total

   $ 115,000,000         100.000000000 % 

3. Conditions Precedent. This Agreement shall become effective on the date on
which the following conditions precedent are satisfied:

(a) The Borrower shall execute and deliver this Agreement and the Allonges in
the form attached hereto as Exhibit A to the Lenders.

(b) The Borrower shall have executed and/or delivered all of those documents and
other matters set forth on the Closing Agenda attached hereto as Exhibit B.

(c) The Agent shall have received payment of the upfront fees then due from the
Borrower under Section 2.09(d) of the Credit Agreement (as in effect following
the effectiveness of this Agreement).

4. Loan Documents. This Agreement shall be included in the definition of “Loan
Documents” in the Credit Agreement.

5. Future References. All references to the Loan Documents shall hereinafter
refer to such documents as amended by this Agreement.

6. Continuing Effect; Acknowledgement. The provisions of the Credit Agreement,
as modified herein, shall remain in full force and effect in accordance with
their terms and are hereby ratified and confirmed. The parties acknowledge and
agree that the all conditions set forth in Section 4.01 of the Credit Agreement
have been and remain satisfied.

 

5



--------------------------------------------------------------------------------

7. General.

(a) The Borrower shall execute and deliver such additional documents and do such
other acts as the Lenders may reasonably require to implement the intent of this
Agreement fully.

(b) The Borrower shall pay all reasonable and documented third party costs and
expenses, including, but not limited to, attorneys’ fees incurred by the Lenders
in connection with this Agreement; provided that legal fees and expenses shall
be limited to the reasonable fees, charges and disbursements of (i) Devine,
Millimet & Branch as counsel to the Agent in connection with this transaction,
and (ii) other counsel to the Lenders in connection with this transaction (in an
aggregate amount not to exceed (with respect to this clause (ii)) $1,000).

(c) This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original but all of which together shall constitute one and
the same Agreement.

[SIGNATURE PAGE FOLLOWS]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this agreement by their duly
authorized parties as of the date set forth above.

 

    UNITIL CORPORATION, as Borrower

/s/ Sandra L. Whitney

    By:  

/s/ Robert G. Schoenberger

Witness     Name:   Robert G. Schoenberger     Title:   Chairman, Chief
Executive Officer and President

/s/ Sandra L. Whitney

    By:  

/s/ Mark H. Collin

Witness     Name:   Mark H. Collin     Title:   Senior Vice President, Chief
Financial Officer and Treasurer     BANK OF AMERICA, N.A., as Administrative
Agent

 

    By:  

/s/ Kristine Thennes

Witness     Name: Kristine Thennes     Title:   Vice President     BANK OF
AMERICA, N.A., as a Lender and L/C Issuer

/s/ Paula Belanger

    By:  

/s/ Kenneth R, Sheldon

Witness     Name:   Kenneth R, Sheldon     Title:   Senior Vice President    
RBS CITIZENS, N.A., as a Lender

/s/ Marcia A. Tyler

    By:  

/s/ Tara F. Trafton

Witness     Name:   Tara F. Trafton     Title:   Senior Vice President     TD
BANK, N.A., as a Lender

/s/ Irene R. Roger

    By:  

/s/ David A. Canedy

Witness     Name:   David A. Canedy     Title:   Vice President

[Signature Page to Fifth Amendment]



--------------------------------------------------------------------------------

EXHIBIT A

Allonges to Promissory Notes



--------------------------------------------------------------------------------

ALLONGE TO AND AMENDMENT OF REVOLVING CREDIT PROMISSORY NOTE TO

BANK OF AMERICA, N.A.

This Allonge to and Amendment of Revolving Credit Promissory Note is made and
entered into as of October 12, 2011 by and between UNITIL CORPORATION, a New
Hampshire corporation with a principal place of business at 6 Liberty Lane West,
Hampton, New Hampshire 03842 (the “Borrower”) and BANK OF AMERICA, N.A., a
national bank organized under the laws of the United States with a place of
business at 1155 Elm Street, Manchester, New Hampshire 03101 (the “Lender”).

1. Reference is made to a certain Revolving Credit Promissory Note dated
October 13, 2009, as amended, in the principal sum of Twenty Eight Million
Dollars ($28,000,000), given by the Borrower, and payable to the Lender (the
“Note”).

2. For valuable consideration, the Borrower and the Lender hereby mutually agree
for themselves and their successors and assigns as set forth herein.

3. The Note is hereby amended on this date as set forth below, which amendments
supersede any provisions to the contrary contained in the Note:

 

  (a) The maximum principal amount of the Note is increased from Twenty Eight
Million Dollars ($28,000,000) to Forty One Million One Hundred Eighty Seven
Thousand Five Hundred Dollars ($41,187,500).

 

  (b) The amount “$28,000,000” appearing in the upper left hand corner of page
one of the Note is hereby deleted and replaced with “$41,187,500”.

 

  (c) The phrase “Twenty Eight Million Dollars ($28,000,000)” appearing in the
first paragraph of the Note is hereby deleted and replaced with “Forty One
Million One Hundred Eighty Seven Thousand Five Hundred Dollars ($41,187,500)”.

 

  (d) The phrase “Twenty Eight Million Dollars ($28,000,000)” appearing twice in
the fourth paragraph of the Note is hereby deleted and replaced with “Forty One
Million One Hundred Eighty Seven Thousand Five Hundred Dollars ($41,187,500)”.

4. In the event of any inconsistency, between the Note and this Allonge, the
provisions contained in this Allonge shall govern.

5. Expect as specifically modified by this Allonge, all other terms and
conditions of the Note shall remain in full force and effect without
modification.

6. This Allonge shall be attached to the Note.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNED as a sealed instrument as of the date first written above.

 

    BORROWER: WITNESS     UNITIL CORPORATION

 

    By:  

 

    Name:   Robert G. Schoenberger     Title:   Chairman, Chief Executive
Officer and President

 

    By:  

 

    Name:   Mark H. Collin     Title:   Senior Vice President, Chief Financial
Officer and Treasurer WITNESS     BANK OF AMERICA, N.A., in its capacity as a
Lender and L/C Issuer

 

    By:  

 

    Name:   Kenneth R. Sheldon     Title:   Senior Vice President    
Acknowledged: WITNESS     BANK OF AMERICA, N.A., in its capacity as
Administrative Agent

 

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

ALLONGE TO AND AMENDMENT OF REVOLVING CREDIT PROMISSORY NOTE TO

RBS CITIZENS, N.A.

This Allonge to and Amendment of Revolving Credit Promissory Note is made and
entered into as of October 12, 2011 by and between UNITIL CORPORATION, a New
Hampshire corporation with a principal place of business at 6 Liberty Lane West,
Hampton, New Hampshire 03842 (the “Borrower”) and RBS CITIZENS, NATIONAL
ASSOCIATION, a national bank organized under the laws of the United States with
a place of business at 875 Elm Street, Manchester, New Hampshire 03101 (the
“Lender”).

1. Reference is made to a certain Revolving Credit Promissory Note dated
October 13, 2009, as amended, in the principal sum of Twenty Seven Million
Dollars ($27,000,000), given by the Borrower, and payable to the Lender (the
“Note”).

2. For valuable consideration, the Borrower and the Lender hereby mutually agree
for themselves and their successors and assigns as set forth herein.

3. The Note is hereby amended on this date as set forth below, which amendments
supersede any provisions to the contrary contained in the Note:

 

  (a) The maximum principal amount of the Note is increased from Twenty Seven
Million Dollars ($27,000,000) to Thirty-Eight Million Eight Hundred Twelve
Thousand Five Hundred Dollars ($38,812,500).

 

  (b) The amount “$27,000,000” appearing in the upper left hand corner of page
one of the Note is hereby deleted and replaced with “$38,812,500”.

 

  (c) The phrase “Twenty Seven Million Dollars ($27,000,000)” appearing in the
first paragraph of the Note is hereby deleted and replaced with “Thirty-Eight
Million Eight Hundred Twelve Thousand Five Hundred Dollars ($38,812,500)”.

 

  (d) The phrase “Twenty Seven Million Dollars ($27,000,000)” appearing twice in
the fourth paragraph of the Note is hereby deleted and replaced with
“Thirty-Eight Million Eight Hundred Twelve Thousand Five Hundred Dollars
($38,812,500)”.

4. In the event of any inconsistency, between the Note and this Allonge, the
provisions contained in this Allonge shall govern.

5. Expect as specifically modified by this Allonge, all other terms and
conditions of the Note shall remain in full force and effect without
modification.

6. This Allonge shall be attached to the Note.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNED as a sealed instrument as of the date first written above.

 

        BORROWER:

WITNESS

    UNITIL CORPORATION

 

    By:  

 

    Name:   Robert G. Schoenberger     Title:   Chairman, Chief Executive
Officer and President

 

    By:  

 

    Name:   Mark H. Collin     Title:   Senior Vice President, Chief Financial
Officer and Treasurer WITNESS     RBS CITIZENS, N.A., in its capacity as a
Lender

 

    By:  

 

    Name:   Tara F. Trafton     Title:   Senior Vice President     Acknowledged:
WITNESS     BANK OF AMERICA, N.A., in its capacity as Administrative Agent

 

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

ALLONGE TO AND AMENDMENT OF REVOLVING CREDIT PROMISSORY NOTE TO

TD BANK, N.A.

This Allonge to and Amendment of Revolving Credit Promissory Note is made and
entered into as of October 12, 2011 by and between UNITIL CORPORATION, a New
Hampshire corporation with a principal place of business at 6 Liberty Lane West,
Hampton, New Hampshire 03842 (the “Borrower”) and TD BANK, N.A., a national bank
organized under the laws of the United States with a place of business at 300
Franklin Street, Manchester, New Hampshire 03101 (the “Lender”).

1. Reference is made to a certain Revolving Credit Promissory Note dated
October 13, 2009, as amended, in the principal sum of Twenty Five Million
Dollars ($25,000,000), given by the Borrower, and payable to the Lender (the
“Note”).

2. For valuable consideration, the Borrower and the Lender hereby mutually agree
for themselves and their successors and assigns as set forth herein.

3. The Note is hereby amended on this date as set forth below, which amendments
supersede any provisions to the contrary contained in the Note:

 

  (a) The maximum principal amount of the Note is increased from Twenty Five
Million Dollars ($25,000,000) to Thirty-Five Million Dollars ($35,000,000).

 

  (b) The amount “$25,000,000” appearing in the upper left hand corner of page
one of the Note is hereby deleted and replaced with “$35,000,000”.

 

  (c) The phrase “Twenty Five Million Dollars ($25,000,000)” appearing in the
first paragraph of the Note is hereby deleted and replaced with “Thirty-Five
Million Dollars ($35,000,000)”.

 

  (d) The phrase “Twenty Five Million Dollars ($25,000,000)” appearing twice in
the fourth paragraph of the Note is hereby deleted and replaced with
“Thirty-Five Million Dollars ($35,000,000)”.

4. In the event of any inconsistency, between the Note and this Allonge, the
provisions contained in this Allonge shall govern.

5. Expect as specifically modified by this Allonge, all other terms and
conditions of the Note shall remain in full force and effect without
modification.

6. This Allonge shall be attached to the Note.

[SIGNATURE PAGE FOLLOWS]



--------------------------------------------------------------------------------

SIGNED as a sealed instrument as of the date first written above.

 

    BORROWER: WITNESS     UNITIL CORPORATION

 

    By:  

 

    Name:   Robert G. Schoenberger     Title:   Chairman, Chief Executive
Officer and President

 

    By:  

 

    Name:   Mark H. Collin     Title:   Senior Vice President, Chief Financial
Officer and Treasurer WITNESS     TD BANK, N.A., in its capacity as a Lender

 

    By:  

 

    Name:   David A. Canedy     Title:   Senior Vice President     Acknowledged:
WITNESS     BANK OF AMERICA, N.A., in its capacity as Administrative Agent

 

    By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

EXHIBIT B

Closing Agenda



--------------------------------------------------------------------------------

CLOSING AGENDA

Fifth Amendment

to

Commercial Financing

to

UNITIL CORPORATION (the “Borrower”),

from

BANK OF AMERICA, N.A. (the “Bank”)

October 12, 2011

BORROWER’S DOCUMENTS (to be delivered by the Borrower or its respective counsel)

 

1. Secretary’s Bring Down Certificate Regarding Incumbency, Authorizing
Resolutions, Bylaws and Articles of Incorporation

 

2. Certificate of Good Standing

 

3. Payment of Upfront Fees (Disbursement Authorization attached)

BANK’S DOCUMENTS (to be delivered by Bank or its Counsel)

 

4. Fifth Amendment to Credit Agreement

 

5. Allonges to Promissory Notes

 

6. RSA 399-B Disclosure Statement